UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- ——- x [Pary ~
ACHILLES R. LIGERAS, ; Sta MEL ey”
Plaintiff,

 

ORDER

 

Vv.
20 CV 1201 (VB)
ARON WIEDER and ALDEN WOLFE,
Defendants.
oo On ae ka HB OH HD a =X

 

 

On February 11, 2020, plaintiff, proceeding pro se, filed a complaint. (Doc. #2), On
March 2, 2020, defendants moved to dismiss the action pursuant to Rule 12(b)(1) and (6).
(Doc. #11).

On March 16, 2020, plaintiff responded to the motion to dismiss by filing an amended
complaint. (Doc. #18). This pleading was properly filed pursuant to Rule 15(a)(1)(B).

Accordingly, defendants’ motion to dismiss is terminated as moot. Pursuant to Rule
15(a)(3), defendants shall answer, move, or otherwise respond to the amended complaint by
March 30, 2020.

The Clerk is directed to (i) terminate the motion (Doc. #11); and (ii) mail a copy of this
order to plaintiff at the address on the docket.

Dated: March 18, 2020
White Plains, NY

SO ORDERED:

wu,

Vincent L. Briccetti
United States District Judge

 
